UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6687


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ANTHONY LAMAR SNIPE,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:02-cr-00833-PMD-1)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lamar Snipe, Appellant Pro Se. Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Lamar Snipe appeals the district court’s order

denying   his   18   U.S.C.   § 3582(c)(2)   (2006)   motion.   We   have

reviewed the record and find no reversible error.           Accordingly,

we affirm the district court’s order.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                    2